                                IN THE UNITED
           Case:19-04043-MCF13 Doc#:30        STATES BANKRUPTCY
                                           Filed:07/02/20        COURT
                                                            Entered:07/02/20 15:16:08                                         Desc: Main
                                    FOR THE DISTRICT OF PUERTO
                                         Document Page 1 of 1  RICO

  IN RE:
                                                                                         **AMENDED DOCUMENT**

   ROBERTO BARBOSA COTTO                                                                 CASE NO.      19-04043-MCF
   MILAGROS GARCIA MELENDEZ                                                             CHAPTER 13
      DEBTOR(S)

                                TRUSTEE’S UNFAVORABLE REPORT
                       ON POST CONFIRMATION MODIFIED PLAN DATED 6/17/2020

  With respect to the above-referred payment plan with a base of $20,745.00 the Trustee
   Renders the following recommendation:
                   FAVORABLE                                                           X UNFAVORABLE


The liquidation value of the estate is $: 0.00

The general unsecured pool is $: 0.00

The applicable commitment period (years) is: 5


   1. [ ] FEASIBILITY 11 USC § 1325(a)(6):


   2. [ ] INSUFFICIENTLY FUNDED § 1325(b):


   3. [ ] UNFAIR DISCRIMINATION § 1322(b):


   5. [ ] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):


   4. [ ] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):


   6. [ ] DOES NOT PROVIDE FOR SECURED CREDITOR § 1325 (a)(5):


   7. [X] OTHER:

   Pending to amend schedule I an J according to current income and expenses


    NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s).
      Copies are available to parties in interest at the Trustee ’s Office.

    DATE: 7/2/2020
                                                                                     /s/ Pedro R Medina
    ROBERTO FIGUEROA                                                                 Pedro R Medina
                                                                                     USDC #226614
    COUNSEL FOR DEBTOR(S)
                                                                                    ALEJANDRO OLIVERAS RIVERA
                                                                                    Chapter 13 Trustee
                                                                                    PO Box 9024062, Old San Juan Station
                                                                                    San Juan PR 00902-4062
                                                                                    CMC-LV
